Title: From James Madison to Louis-André Pichon, 18 October 1802
From: Madison, James
To: Pichon, Louis-André


Department of State October 18. 1802.
The Secretary of State has communicated to the President the letter from Mr. Pichon of the 17th. Inst., accompanied by a designation of the Flag adopted by the Italian Republic. The Interest which the French Government takes in what is due to this national symbol, and to those who sail under it will strengthen the motives felt by the President, in causing it to be respected by the Officers and within the ports of the United States. The Secretary of State, offers Mr Pichon his respects and his high consideration.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (NHi: Livingston Papers). Tr in Brent’s hand; written on the verso of Tr of Pichon to JM, 17 Oct. 1802.



   
   JM sent a circular letter to Robert Smith and Albert Gallatin on 26 Oct. 1802 (DNA: RG 59, DL, vol. 14), enclosing copies of this letter, Pichon to JM, 17 Oct. 1802, and a design of the flag of the Italian Republic.


